

EXHIBIT 10.4


CONSULTING SERVICES AGREEMENT


THIS Consulting Services Agreement (“Agreement”) is entered into by and between
Accelerate Diagnostics, Inc., 3950 S. Country Club Road, Suite 470, Tucson, AZ
85714 (“Accelerate”), and Romney Humphries, having an address at 3990 N.
Caliente Canyon Place, Tucson AZ 85749 (“Clinical Advisor”).


In consideration of the mutual covenants and conditions contained herein,
Clinical Advisor and Accelerate agree as follows:


1. Services. Clinical Advisor will provide the services to Accelerate in
accordance with the terms and specifications set forth this Agreement, including
the Statement of Work attached hereto (the “Services”). Clinical Advisor will
perform the Services to the best of her ability and in accordance with
Accelerate’s reasonable objectives and specifications under the guidance and
instruction of Jack Phillips, or any successor Accelerate may in its sole
discretion select. Any Statement of Work, or any part thereof, may be revised,
supplemented or amended by mutual agreement of the parties. Clinical Advisor
shall not use consultants to perform any services contemplated by this
Agreement.


2. Service Quality. Clinical Advisor expressly warrants and covenants that all
services furnished under this Agreement shall be provided in good faith.


3. Payment. In consideration for the Services to be performed by Clinical
Advisor, Accelerate shall pay Clinical Advisor in accordance with the Statement
of Work. In addition, Clinical Advisor will be reimbursed for all reasonable and
necessary out-of-pocket expenses (including travel, lodging, and the like),
which are incurred at the request of and approved in writing in advance by
Accelerate.


4. Term and Termination.


a. This Agreement shall be effective beginning July 1, 2020 and shall continue
through December 31, 2020 or until terminated in accordance with this Section.


b. This Agreement may be terminated by Accelerate for any reason or no reason
upon not less than ten (10) days prior written notice. Clinical Advisor may also
terminate this Agreement as the case may be upon sixty days (60) prior notice.
In addition Clinical Advisor or Accelerate may terminate this Agreement
immediately by written notice to other party, in the event of a material breach
of this Agreement by the other party, if the non-breaching party shall have
given written notice to the breaching party specifying the nature of the breach
and such breach shall not have been substantially cured within ten (10) days
after such notice of breach.


c. Upon termination of this Agreement Clinical Advisor shall immediately deliver
up to Accelerate or, if Accelerate so instructs, destroy all copies of and other
embodiments of any of the Confidential Information and all other correspondence,
documents, specifications, and any other property belonging to Accelerate which
may be in Clinical Advisor’s possession.


d. The termination of this Agreement or any Contract however arising will be
without prejudice to the rights and duties of the parties accrued prior to
termination. Sections 4-15 and 18 shall survive termination of this Agreement or
of any Contract for whatever reason. Termination of this Agreement will not
relieve either Party of any liability which accrued hereunder prior to the
effective date of such termination, nor preclude either Party from pursuing all
rights and remedies it may have hereunder at law or in equity with respect to
any breach of this Agreement, nor prejudice either Party's right to obtain
performance of any obligation.


5. Non-Competition and Non-Disparagement. During the term of this Agreement and
for six months thereafter, Clinical Advisor shall not provide consulting
services to another medical diagnostic company. For the avoidance of doubt, this
restriction shall not apply to academic institutions. Clinical Advisor agrees
not to disparage, either orally or in writing, Accelerate or its employees or
directors, and Accelerate agrees to direct its senior executives not to
disparage Clinical Advisor, either orally or in writing.





--------------------------------------------------------------------------------



6. Confidentiality. In view of Accelerate's proprietary rights and interests
concerning its facilities and technology, Clinical Advisor agrees to hold in
confidence and not use for her own benefit or for the benefit of any third party
any information of Accelerate (including Accelerate's security and computer
systems), which is disclosed to Clinical Advisor by Accelerate, or that results
from her services under this Agreement. Such information includes, but is not
limited to, confidential or proprietary information, codes, passwords,
materials, know-how, business plans, and other data, both technical and
non-technical. Clinical Advisor shall not disclose such information to any third
party or use such information for any purpose, except as provided herein,
without the prior written approval of Accelerate. Clinical Advisor shall have no
obligation with respect to any portion of such information which:


a. is or later becomes generally available to the public by use, publication or
the like, through no fault of Clinical Advisor;


b. is obtained from a third party who had the legal right to disclose the same
to Clinical Advisor and who is not under an obligation of confidentiality to
Accelerate; or


c. Clinical Advisor already possesses, as evidenced by written records,
predating receipt thereof from Accelerate.


Specific information disclosed to Clinical Advisor by Accelerate shall not be
deemed to be available to the public or in prior possession of Clinical Advisor
merely because such specific information is embraced by more general information
available to the public or in prior possession of Clinical Advisor.


7. Non-Confidentiality. Clinical Advisor agrees that during the term of this
Agreement, she will not disclose to Accelerate any information, which is
confidential or proprietary to her, or any third party.


8. Publications. The parties agree that there will be no publication made of any
of the work resulting hereunder without the prior review and express written
approval of Accelerate.


9. Intellectual Property. Clinical Advisor agrees that any information
including, but not limited to, discoveries, inventions, innovations,
suggestions, know-how, ideas and reports made by Clinical Advisor which results
from information disclosed by Accelerate or developed as a result of Clinical
Advisor's services under this Agreement (“Inventions”) shall become the sole
property of Accelerate without further compensation to Clinical Advisor and
shall be promptly disclosed to Accelerate and Clinical Advisor agrees to assign,
and hereby assigns all Inventions to Accelerate. Clinical Advisor shall promptly
disclose in writing to Accelerate each such Invention and provide to Accelerate
all information known to Clinical Advisor reasonably relating to such Invention.
If patentable subject matter results hereunder, Clinical Advisor shall assist
Accelerate in the preparation and prosecution of appropriate patent applications
and shall, without further compensation, execute appropriate documents
acknowledging the assignment of her rights in such subject matter and
applications to Accelerate. All expenses incidental to the filing and
prosecution of any such patent applications shall be borne by Accelerate. The
disclosure of proprietary information by Accelerate to Clinical Advisor shall
not result in any obligation to grant Clinical Advisor any rights in and to said
proprietary subject matter.


10. Work Made for Hire, Copyright. Clinical Advisor agrees that all works of
authorship created by Clinical Advisor under this Agreement, including but not
limited to reports, drawings, models, specifications, software code, notes and
memoranda (collectively, the “Work”), shall be deemed to be “work made for hire”
and that Accelerate, as the entity for which the Work is prepared, shall own all
right, title and interest in and to the Work, including the entire copyright in
the Work. Clinical Advisor further agrees that to the extent the Work or any
part of the Work is not “work made for hire,” Clinical Advisor agrees to assign,
and hereby assigns, to Accelerate, ownership of all right, title and interest in
and to the Work or such part thereof, including the entire copyright in the Work
or such part thereof. Clinical Advisor agrees to execute all assignments and
other instruments and documents necessary for Accelerate to perfect its
ownership of its rights in the Work. No copyright license is granted to Clinical
Advisor either expressly or by implication, estoppel or otherwise. To the extent
any pre-existing materials are contained in the Work, Clinical Advisor agrees to
grant, and hereby grants, to Accelerate an irrevocable, non-exclusive,
worldwide, royalty-free copyright license to such preexisting materials.


11. Debarment / Other Sanctions. Clinical Advisor hereby certifies that she has
never been debarred under the Generic Drug Enforcement Act of 1992, 21 U.S.C.
Sec. 335a(a) or (b), or sanctioned by a Federal Health Care Program (as defined
in 42 U.S.C. § 1320 a-7b(f)), including, but not limited to, the federal
Medicare or a state Medicaid program, or debarred, suspended, excluded, or
otherwise declared ineligible from any Federal agency or



--------------------------------------------------------------------------------



program. In the event that during the term of this Agreement Clinical Advisor
(i) becomes debarred, suspended, excluded, sanctioned, or otherwise declared
ineligible; or (ii) receives notice of an action or threat of an action with
respect to any such debarment, suspension, exclusion, sanction, or
ineligibility, you agree to immediately notify Accelerate. Clinical Advisor also
agrees that in the event that she becomes debarred, suspended, excluded,
sanctioned, or otherwise declared ineligible, Clinical Advisor shall immediately
cease all activities relating to this Agreement and this Agreement shall
automatically terminate, without any further action or notice by either party.


12. Representations: Clinical Advisor represents and warrants that:


a. Clinical Advisor is under no obligation or restriction, nor will Clinical
Advisor assume any such obligations or restriction, which would in any way
interfere or be inconsistent with, or present a conflict of interest concerning,
the services to be furnished hereunder.


b. Clinical Advisor shall perform such services hereunder in a professional and
ethical manner and in compliance with all Applicable Laws. Clinical Advisor
further understand that Accelerate has internal policies and procedures relating
to the sale and promotion of medical devices. Clinical Advisor agrees to abide
by such policies and procedures.


13. Limitations of Liability. In no event will either Party be liable for any
loss of profits, loss of use, business interruption or indirect, special,
incidental or consequential damages of any kind in connection with or arising
out of this agreement. The entire liability of either party to the other for
damages from any cause whatsoever shall not exceed in any event the amount of
fees paid under the specific statement of work resulting in such liability.


14. Force Majeure. No liability shall result from the delay in performance or
nonperformance caused by force majeure or circumstances beyond the reasonable
control of the Party affected, including, but not limited to, acts of God, fire,
flood, substantial snowstorm, war, terrorism, embargo, any United States or
foreign government regulation, direction or request, accident, strike or other
labor dispute or labor trouble, or any failure or delay of any transportation,
power or communications system or any other or similar cause beyond that Party’s
reasonable control. The Party which is so prevented from performing shall give
prompt notice to the other Party of the occurrence of such event of force
majeure, the expected duration of such condition and the steps which it is
taking to correct such condition.


15. Entire Agreement. This Agreement sets forth the entire understanding and
agreement of the parties relating to the subject matter hereof and merges all
prior advertising, discussions, proposals, agreements, communications, and
representations between them, whether written or oral.


16. Independent Consultant. For the purposes of this Agreement, Clinical Advisor
shall be an independent consultant without the authority to bind or act as agent
for Accelerate or its employees for any purpose. All taxes and social security
payments shall be the sole responsibility of Clinical Advisor.


17. Assignment. This Agreement is personal to Clinical Advisor and may not be
assigned by Clinical Advisor without the prior written consent of Accelerate.


18. Governing Law; Venue; Dispute Resolution. The parties mutually acknowledge
and agree that this Agreement shall be construed and enforced in accordance with
the laws of the State of Arizona. Any and all disputes between the parties shall
be resolved in accordance with the provisions of this Section. Any party having
a dispute with the other party shall notify the other party in writing of the
nature of such dispute. The parties, on receipt of such written notification,
shall work together in good faith for a period of fifteen (15) days in order to
resolve such disputes. If any disputes remain unresolved after the conclusion of
such fifteen (15) day period, either party may file for resolution of such
dispute with the American Arbitration Association (“AAA”) in Tucson, Arizona
before one arbitrator.


19. Amendments. No modification to this Agreement shall be effective unless made
in writing and duly executed by or on behalf of each party.


20. Waiver. Either party’s failure to require strict compliance by the other
with respect to the terms and conditions of this Agreement shall not be
construed as ongoing or as a waiver by that party of its right to later enforce
any term or condition hereof in the event of a subsequent default by the other.





--------------------------------------------------------------------------------



21. Severability. In the event that one or more of the provisions of this
Agreement should be held to be invalid or unenforceable, the same shall not
affect any other provision in this Agreement, which shall be reformed as if such
invalid or illegal or unenforceable provision had never been contained therein.


22. Notice. All notices required under this Agreement must be in writing and
shall be effective on the date received (unless the notice specifies a later
date). Notice to a party shall be sent to such party’s address as set forth
above.


IN WITNESS WHEREOF, the authorized representatives of the parties hereto have
executed this agreement as of the date hereof.




Accelerate Diagnostics, Inc.



By:
/s/ Michael Bridge
Name:
Michael Bridge
Title:
Senior Vice President and General Counsel





Clinical Advisor



By:
/s/ Romney Humphries
Name:
Romney Humphries




--------------------------------------------------------------------------------





Statement of Work


1.Scope of Work. Clinical Advisor will be available for advising Accelerate
leadership on clinical and scientific matters, transition services to a
successor executive, and other matters reasonably requested by Accelerate.


2.Compensation. Accelerate will pay the Clinical Advisor at a flat rate of
$1,250 per week for up to 10 hours per week of her services. Clinical Advisor
shall submit a monthly invoice specifying the number of hours worked per week.
Accelerate shall pay such invoices within 30 days of receipt.

